Citation Nr: 1000348	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  92-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 1969 
to November 1971 and in the Marine Corps from April 1973 to 
April 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for PTSD.

In April 1992 the Veteran provided testimony before a 
decision review officer at the RO.  A transcript of that 
hearing is of record.  

In November 1993 the Board remanded the current appeal along 
with the Veteran's claim for pension to the RO for further 
development.  In a March 1994 rating decision the pension 
claim was granted and the RO again found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  The claim was not returned 
to the Board until June 2008.

In August 2008, the Board held that new and material evidence 
had been received, reopened the Veteran's claim for service 
connection, and remanded the appeal to obtain a new VA 
examination.  That development has been completed and the 
claim has been returned to the Board for further appellate 
action.  


FINDING OF FACT

The competent medical evidence related the Veteran's current 
psychiatric disorder, to include PTSD, to the Veteran's 
active service and the corroborated in-service stressors.




CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition.  In a July 1991 private 
examination, the Veteran described symptoms of exaggerated 
startle response, nightmares, suicidal and homicidal 
ideations, sleep disturbance, and avoidance behavior.  He 
described many military stressing events such as driving in a 
convoy with mortars exploding near his truck and believing he 
was going to die and at one point running over a civilian 
with his truck.  The private psychiatrist diagnosed the 
Veteran with PTSD and recommended the Veteran receive 
psychiatric treatment.  

In October 2008 the Veteran received a VA examination, where 
the examiner reviewed the entire claims file in depth, 
interviewed the Veteran for over two hours, and noted the 
Veteran's recurrent nightmares, panic attacks, intrusive 
thoughts, avoidance, detachment, hypervigilance, exaggerated 
startle response, insomnia, suicidal ideations, paranoia, and 
delusional thoughts.  The examiner diagnosed the Veteran with 
PTSD, major depressive disorder secondary to PTSD, and 
alcohol dependence secondary to PTSD, in full sustained 
remission.  

The Board notes that the Veteran was diagnosed with chronic, 
moderate major depression in a February 1994 VA mental health 
examination and with anxiety depressive neurosis/psychosis 
with suicidal ideation in a December 1993 VA general 
examination.  The 1993 examination report did not indicate 
any review of the Veteran's medical history or claims file 
and the 1994 examination noted only a brief review of the 
claims file.  In contrast, the October 2008 VA examiner 
indicated a thorough and complete review and discussion of 
the entire claims file as well as a two-and-a-half hour 
interview.  The Board finds the October 2008 VA examination 
to be more probative for this reason, but at the very least 
the examinations are in equipoise as to whether the Veteran 
meets the criteria for a diagnosis of PTSD.  Resolving all 
doubt in the Veteran's favor, the first element required for 
service connection of PTSD is satisfied.    

Credible supporting evidence that the claimed in-service 
stressor occurred is also required for service connection for 
PTSD.  38 C.F.R. § 3.304(f).  Upon request by the RO, the 
U.S. Armed Services Center for Unit Records Research 
(USASCURR) submitted a stressor verification report in May 
1990.  The report stated that while the historical reports 
did not specifically document civilian incidents and deaths, 
the daily journals submitted by the Veteran's units showed 
that at least one convoy had been ambushed and it was also a 
fact that convoys of that type were subjected to ambush, 
mining, sapper, and sniper attacks.  

In statements submitted for this claim, statements for 
treatment, and testimony provided by the Veteran before a 
decision review officer at the RO in April 1992, the Veteran 
has consistently explained that he was frequently subjected 
to mortar attacks, saw dead bodies, and was even involved in 
the death of one civilian as part of his job as a heavy truck 
operator.  Furthermore, the 2008 VA examiner found that the 
Veteran's PTSD was the result of military stressors which 
included seeing dead bodies while operating his truck.  
Credible supporting evidence need not confirm every detail of 
a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  USASCURR reported that the Veteran's unit was 
ambushed on at least one occasion and also reported that 
convoys such as the type the Veteran was a part of as a heavy 
truck driver were subject to attacks.  Moreover, the October 
2008 VA examiner found credible the Veteran's accounts of the 
described in-service stressors.  Resolving doubt in the 
Veteran's favor, the Board finds that the second element for 
service connection for PTSD-credible supporting evidence 
demonstrating the occurrence of the claimed in-service 
stressor-has been satisfied.  

Finally, service connection for PTSD requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  The October 2008 VA examiner stated 
that there was a link between the Veteran's active duty 
service and the Veteran's current PTSD.  The examiner 
explained that prior to service, as indicated in the 
Veteran's May 1969 entrance examination and his statements 
during the examination, the Veteran did not have any 
psychiatric symptoms or a family history of psychiatric 
illness.  Upon thoroughly reviewing the case file and service 
records, the examiner found that PTSD is a direct result of 
events that occurred during military service and onset of 
symptoms was during military service.  The examiner also 
stated that while the Veteran reported depressive symptoms 
and met the criteria for major depression, there is no 
evidence to suggest that symptoms of depression would have 
developed independent of PTSD and therefore the examiner 
diagnosed the Veteran with major depression secondary to 
PTSD.  

The Board notes that the RO twice requested clarification of 
the 2008 examination report, stating that the examiner did 
not provide an adequate opinion on the related military 
stressors.  The examiner further explained that service 
medical records reflected the presence of depressive symptoms 
as well as a pattern of excessive alcohol use.  As there was 
no evidence to suggest mental health symptoms were present 
prior to military service and these symptoms are common 
correlates of PTSD, the examiner found that it is at least as 
likely as not that the symptoms documented in service could 
have represented initial manifestation of the PTSD evidenced 
in the VA examination.  The examiner clarified by 
unequivocally saying that the Veteran's current psychiatric 
disability, to include chronic PTSD, major depressive 
disorder secondary to PTSD, and alcohol dependence secondary 
to PTSD, at least as likely as not manifested during military 
service.  

In terms of the diagnoses in the Veteran's service medical 
records, the examiner outlined the pattern of PTSD indicators 
including depressive symptoms and the pattern of excessive 
drinking and noted that the previous diagnosis of borderline 
personality disorder was based on the Veteran's alleged 
reports of a "long history of impulsivity, unstable 
interpersonal relationships, identity disturbance, feelings 
of emptiness, and affective instability."  The examiner 
explained that the Veteran did not describe significant 
impulsivity, unstable interpersonal relationship or identity 
disturbance prior to his experiences in Vietnam and that the 
documented "feelings of emptiness" and "affective 
instability" could be assessed as indicative of PTSD rather 
that a personality disorder at that time.  The examiner noted 
that the Veteran had participated in mental health services 
at the VA medical center (VAMC), during which time he met 
with various providers.  VAMC treatment notes consistently 
revealed PTSD and depressive symptoms and were negative for 
documentation which indicated the Veteran met full DSM-IV 
criteria for a personality disorder.  The examiner concluded 
again, based on her review of the claims file and her 
interview with the Veteran that PTSD and major depressive 
disorder secondary to PTSD were present and were caused by or 
a result of the described military traumatic stressors.  

Furthermore, the Veteran has demonstrated a continuity of 
symptomatology.  Throughout his appeal, in numerous 
examinations and despite a significant gap of time in the 
development of his appeal, the Veteran has steadfastly stated 
that he incurred a nervous condition or PTSD as a result of 
military stressors in service.     

As the record contains both lay and medical evidence linking 
the Veteran's current PTSD to his active service, the Board 
finds that the preponderance of evidence is in favor of the 
claim, and it is therefore, granted.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for PTSD is granted.  



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


